TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00131-CV


 Appellants, University of Texas at Austin President Jay Hartzell; University of Texas at
 Austin Registrar Mark Simpson; University of Texas Dean of Students Soncia Reagins-
 Lilly; University of Texas Regents Kevin Paul Eltife, R. Steven Hicks, Christina Melton
Crain, Jodie Lee Jiles, David J. Beck, Kelcy L. Warren, Janiece M. Longoria, Nolan Perez,
      and James Conrad Weaver, in their official capacities // Cross-Appellant, S.O.

                                                 v.

 Appellee, S.O. // Cross-Appellees, University of Texas at Austin President Jay Hartzell;
   University of Texas at Austin Registrar Mark Simpson; University of Texas Dean of
 Students Soncia Reagins-Lilly; University of Texas Regents Kevin Paul Eltife, R. Steven
 Hicks, Christina Melton Crain, Jodie Lee Jiles, David J. Beck, Kelcy L. Warren, Janiece
    M. Longoria, Nolan Perez, and James Conrad Weaver, in their official capacities


               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-16-000517, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



             CONCURRING AND DISSENTING OPINION


               I respectfully dissent because I would hold that the University of Texas System

Board of Regents (the Board) has the authority to revoke a former student’s degree for academic

dishonesty so long as, as relevant here, it affords due process under the United States

Constitution and due course of law under the Texas Constitution. I would thus sustain the

University officials’ second issue.

               I would also sustain their first issue because S.O.’s claims that the University

officials may not revoke her degree are unripe, and she lacks standing to bring them, because her

degree has not been revoked. I respectfully dissent for this further reason.
               I concur in the majority opinion’s disposition of S.O.’s second cross-issue holding

that the trial court lacked jurisdiction to grant her requested Declarations IV and V. However,

because of my conclusions on the University officials’ two issues, my analysis of S.O.’s first

cross-issue would be postured differently from the majority opinion’s. Thus, as to her first

cross-issue, I concur only in the portion of the Court’s judgment disposing of that issue.


                                 I. UNIVERSITY AUTHORITY

               In their second issue, the University officials contend that the trial court “erred in

denying [their] Second Plea to the Jurisdiction because . . . the University of Texas at Austin has

the power to revoke a degree conferred.” The trial court ruled that the University officials lack

either express or implied authority to revoke S.O.’s degree, so any attempt by them to revoke her

degree would be ultra vires. The University officials argue that revoking a degree for academic

dishonesty is necessary to protect the University of Texas at Austin (UT): “awarding . . . a degree

on a student who has not earned it hurts the reputation of the school in the broader academic and

scientific community, thereby impairing its ability to attract qualified students.” They also

argued that revoking a degree for academic dishonesty protects the welfare of current students,

the value of former students’ degrees, and UT’s academic integrity.

               The majority agreed with the trial court, and I respectfully dissent from the

majority opinion’s holding on this issue for two interrelated reasons: the majority opinion

interprets the relevant statutory language too narrowly, and it mistakenly views universities as

mere state agencies for all purposes. They are instead something unique in our law.




                                                 2
A.
1.

               The statutory language specific to UT and relevant here is from Education Code

section 65.31(a) and (c). It provides that the Board “is authorized and directed to govern,

operate, support, and maintain each of the component institutions” of the system and “has

authority to promulgate and enforce such other rules and regulations for the operation, control,

and management of . . . the component institutions . . . as the board may deem either necessary or

desirable.” Tex. Educ. Code § 65.31(a), (c). Texas courts have interpreted this very language,

with implications for this suit.

               The Supreme Court of Texas has located extraordinarily broad academic authority

in this statute’s predecessor, which authorized the Board to “make and enact all such by-laws,

rules, and regulations necessary for the successful management of” UT. See Foley v. Benedict,

55 S.W.2d 805, 806, 808 (Tex. [Comm’n Op.] 1932) (orig. proceeding) (citing Act effective

May 4, 1895, 24th Leg., R.S., ch. 111, § 1, sec. 8, 1895 Tex. Gen. Laws 169, 169, repealed and

recodified in Education Code by Act of May 22, 1971, 62nd Leg., R.S., ch. 1024, §§ 1, 37,

sec. 65.31, 1971 Tex. Gen. Laws 3072, 3145, 3360 (current version at Tex. Educ. Code

§ 65.31)); id. at 810 (Supreme Court adopted Foley opinion). As explained in Foley, under the

statutory authorization to make rules to run UT, the Board enacted rules for expelling medical

students who fell short of certain academic criteria. See id. at 806. An expelled medical student

sought a writ of mandamus directing UT officials to reinstate him. Id. The Court located the

Board’s academic authority to expel in a statute that nowhere refers to any such authority:


       The Legislature of this state not having provided who shall be admitted to the
       University, and having delegated the power to make rules and regulations
       necessary to the government of the University, to the board of regents, they are
                                                3
       invested with the power of determining what classes of persons shall be
       admitted[1] to the University, provided that the rules and regulations in that regard
       must be reasonable and not arbitrary. The authorities sustain certain general rules
       with regard to the government of institutions supported and maintained by the
       state. . . . The courts will not interfere with the exercise of discretion by school
       directors in matters confided by law to their judgment, unless there is a clear
       abuse of the discretion, or a violation of law.
Id. at 808 (emphasis added; internal citation and quotation omitted). Because the authority to

expel was implied by the statutory authorization to make rules to run UT, the Court denied

mandamus. Id. at 810.

               A decision from our sister court of appeals interpreted Section 65.31 just as

broadly. In Eiland v. Wolf, another medical student sued for reinstatement, this time to the

University of Texas Medical Branch at Galveston (UTMB), and the First Court of Appeals

rendered judgment against him. 764 S.W.2d 827, 828–29, 834, 836, 839 (Tex. App.—Houston

[1st Dist.] 1989, writ denied). The court of appeals noted that the Board’s statutory authority to

prescribe degree programs permitted it to create an academic catalog and that its statutory

authority “to promulgate university rules and regulations” allowed the catalog to stipulate when

students could be academically expelled, though the statute says not a word about expulsion.

See id. at 837 (citing Tex. Educ. Code § 65.31). The court in Eiland also cautioned judges to

“accord great deference” to academic decisions lest they unwisely “further enlarge the judicial

presence in the academic community.” Id. (citing and quoting Board of Curators v. Horowitz,

435 U.S. 78, 90 (1978)); see also University of Tex. Med. Sch. v. Than, 901 S.W.2d 926, 931



       1
          Note that the Court mentioned admissions authority as within the authority to make
rules to run UT while the Court was locating the expulsion power. This reasoning undermines
the majority opinion’s view that the authority to award degrees cannot include the authority to
revoke them for academic dishonesty.

                                                4
(Tex. 1995) (“Judicial interposition in the disciplinary decisions of state supported schools raises

problems requiring care and restraint.” (citing Epperson v. Arkansas, 393 U.S. 97, 104 (1968))).

               Foley and Eiland demonstrate that Section 65.31 empowers the Board to do more

than the majority opinion recognizes.


                                                 2.

               The breadth of university boards’ authority to make rules to run their universities

is not confined to the University of Texas System, which is evident from two cases. The

First Court of Appeals located similarly broad authority in the University of Houston (UH)

system’s statutory authorization that “[t]he governance, control, jurisdiction, organization, and

management of the University of Houston System is hereby vested in the” UH board. Tex.

Educ. Code § 111.20(c), cited in Alcorn v. Vaksman, 877 S.W.2d 390, 403 n.5 (Tex. App.—

Houston [1st Dist.] 1994, writ denied) (en banc) (“The dismissal of students at the University of

Houston is within the appellants’ scope of authority. Tex. Educ. Code Ann. § 111.20(c).”).

Whether to expel a graduate student under this general statutory authorization, in good faith and

while respecting due process, was an “academic decision”: “‘[W]hen courts review the substance

of academic decisions . . . they should show great respect for the teacher’s professional

judgment.’ This sound rule is based on the belief that university administrators, not judges,

should make academic decisions needed to run a university.” Alcorn, 877 S.W.2d at 397

(internal citation omitted) (quoting Clements v. County of Nassau, 835 F.2d 1000, 1005 (2d Cir.

1987)); see also Mahavongsanan v. Hall, 529 F.2d 448, 449–50 (5th Cir. 1976) (“[W]e know of

no case which holds that colleges and universities are subject to the supervision or review of the

courts in the uniform application of their academic standards.”).



                                                 5
               According to the Seventh Court of Appeals, a statutory authorization to make

rules to run a university authorized a student’s expulsion for drinking; speeding; and, after

being prohibited from bringing his car back to campus, doing just that. See Cornette v. Aldridge,

408 S.W.2d 935, 937, 940–42 (Tex. App.—Amarillo 1966, no writ) (per curiam). The court

reversed a writ of mandamus in the student’s favor because of statutory language authorizing

then-West Texas State University’s board to make rules to run the university: “[T]he legislature

has vested in the Board of Regents of the subject institution broad and general power and

authority to control and manage the school and establish such rules and regulations as shall be

deemed necessary for the efficient administration of the institution.” Id. at 937. The court even

relied on Foley’s analysis of “the same textual authority to the effect that” university boards may

condition students’ attendance on “reasonable rules, regulations and requirements.” Id. at 938–

39 (quoting and applying Foley).

               In sum, Section 65.31(a) and (c) authorize the Board to do more than the majority

opinion recognizes. This was recognized as early as 1932, in Foley, and continues today for UT

and for other state universities with similar statutory authorizations. Just as the Supreme Court

and sister courts of appeals have located university boards’ academic authority to expel a student

in the statutory authorizations to make rules to run a university, I would locate in that broad

authority the Board’s authority to revoke a degree for academic dishonesty.2


       2
           It is no distinction to say that Foley, Eiland, Alcorn, and Cornette cannot speak to
degree revocation because a degree involves a property interest while dismissal from pre-degree
participation in an academic program does not. Whether a plaintiff is asserting a property
interest is part of a due-process analysis. See, e.g., Board of Curators v. Horowitz, 435 U.S. 78,
82 (1978); University of Tex. Med. Sch. v. Than, 901 S.W.2d 926, 929 (Tex. 1995). I do believe
that due process restricts the authority to revoke a degree for academic dishonesty. Cf. Heaton v.
Bristol, 317 S.W.2d 86, 93, 96–98, 101 (Tex. App.—Waco 1958, writ ref’d) (reversing
injunction and rendering judgment against women seeking admission to then-Agricultural &
                                                6
                                                3.

               The expulsion cases expose one of the weaknesses in the majority opinion’s

approach. Its view of university authority as limited virtually only to express statutory language

would prevent UT from expelling anyone. Nothing in UT’s authorizing statutes authorizes

expulsion. See Tex. Educ. Code §§ 65.01–.461, 67.01–.71. So too with UTMB. See id.

§§ 74.001–.008.    UT’s and UTMB’s authorizing statutes refer only to admitting students,

including medical students like those in Foley and Eiland. See id. §§ 65.31(c), 65.41, 74.202;

see also id. § 51.352(d)(4) (admissions authority for all state university boards). The majority

opinion’s approach therefore would have required opposite conclusions from those reached in

Foley and Eiland—both of which involved Section 65.31’s language—rejecting any authority to

expel because the statute did not expressly mention expulsion. Cf. ante at 12–13 (rejecting

Board’s authority to revoke degrees for academic dishonesty because Board expressly may only

award degrees); but see Splawn v. Woodard, 287 S.W. 677, 681–82 (Tex. App.—Austin 1926,

no writ) (considering it “clear” that “full discretionary powers over the buildings” at UT had

been vested in UT’s board by legislative grants of authority merely to “spend[] the income from



Mechanical College of Texas because College’s board enjoyed statutory authorization to
“govern[] the College, with power to make such by-laws, rules and regulations for the governing
of the College as it may deem necessary and proper for that purpose,” but recognizing that state
or federal constitutions may override board’s statutory authority).
        Further, S.O. argues that UT can never afford anyone due process in proceedings held
within the university. Than rebuts that argument because, there, although the university had
violated a medical student’s due-process rights when it expelled him, the Court required the
remanded due-process-compliant hearing to take place within the school, rather than in the
courts, thus recognizing universities’ capacity to afford due process in their hearings. See Than,
901 S.W.2d at 934; see also Merrow v. Goldberg, 672 F. Supp. 766, 773 (D. Vt. 1987) (“As for
the composition of the [credit-revocation] tribunal, ‘[a] graduate or professional school is, after
all the best judge of its students’ academic performance and their ability to master the required
curriculum.’” (quoting Horowitz, 435 U.S. at 85–86 n.2)).

                                                7
the permanent fund for ‘permanent improvements to be erected on the campus of [UT]’” and to

“mak[e] contracts with ‘architects, planmakers, landscapers, or draftsmen,’ . . . concerning ‘all

contracts for the construction or erection of such permanent improvements’”). The majority

opinion is thus out of step with the Supreme Court’s and sister courts of appeals’ longtime

treatment of Section 65.31 and similar university statutes.


                                                4.

               The Section 65.31 authority to make rules to run UT is bound up in a body of law

in Texas and elsewhere discussing what “academic decisions” a university is empowered to

make. See, e.g., Cieboter v. O’Connell, 236 So. 2d 470, 471–73 (Fla. Dist. Ct. App. 1st Dist.

1970) (denying mandamus sought by graduate student against University of Florida president

because president and faculty were within their academic authority, “free[] from interference

from other noneducational tribunals,” to require graduate student to receive personal counseling

for unspecified “misconduct” before considering student’s dissertation (citing Connelly v.

University of Vt. & State Agric. Coll., 244 F. Supp. 156, 160 (D. Vt. 1965))).

               The University officials argue that revoking a degree for academic dishonesty

is just such an academic decision. They say that it implicates the Board’s other statutory

authorities to “enhance the public image of each institution under its governance,” see Tex.

Educ. Code § 51.352(a)(2), or to “strive for intellectual excellence,” see id. § 51.354(6). They

liken S.O.’s marshaling of scientific data in her dissertation to the public presentation of

scientific data in Pugel v. Board of Trustees of the University of Illinois, which warranted

academic sanction by a university:




                                                 8
        A scientific presentation is connected directly with the University’s mission of
        intellectual enrichment and research. Moreover, the public presentation of false
        data by a graduate-level student affiliated with the University has significant
        ramifications on the discipline and rigor of the University’s intellectual enterprise
        and, as a result, on the University’s reputation in the broader academic and
        scientific community.


378 F.3d 659, 668 (7th Cir. 2004). They cite another court’s statements that “plagiarizing a

doctoral thesis is . . . significant” and “risks impugning a university’s integrity,” Jaber v. Wayne

State University Board of Governors, 487 F. App’x 995, 997 (6th Cir. 2012), and that

“[a]warding degrees . . . to students who have not earned them[] will decrease the value of

degrees in general” because “it will hurt the reputation of the school and thereby impair its

ability to attract other students willing to pay tuition, as well as its ability to raise money,”

United States v. Frost, 125 F.3d 346, 367 (6th Cir. 1997). And they argue that inspecting the

scientific work for which a degree was granted “is an academic matter that should be resolved

in the university setting.”

                In each instance—making rules to run UT, under Section 65.31; enhancing a

university’s public image, under Section 51.352(a)(2); and striving for intellectual excellence,

under Section 51.354(6)—the statutory authorization does not limit the Board’s discretion.

When a state actor is authorized to perform certain acts without restriction on how the actor

may perform them, the actor generally has unbounded discretion to perform the acts. See Hall

v. McRaven, 508 S.W.3d 232, 241–43 (Tex. 2017). In Hall, the Supreme Court of Texas

considered a Board grant of authority to the UT system’s chancellor. The grant rested on the

Board’s “expansive authority,” conferred by statute, “to ‘govern, operate, support, and maintain’

the System.” Id. at 235 (characterizing and quoting Tex. Educ. Code § 65.31(a)). Under that

statutory authority, plus those for providing policy direction to UT and setting admissions

                                                 9
standards, the Board authorized the chancellor to “determine whether a Regent may review

information that is protected by [the Family Educational Rights and Privacy Act (FERPA)].”
Id. at 242. That authorization was “unrestricted” regarding how the chancellor could make

the FERPA determination: “[h]is discretion in making that determination is otherwise

unconstrained.” Id.; see also id. at 239 (“An ultra vires claim based on actions taken ‘without

legal authority’ has two fundamental components: (1) authority giving the official some (but

not absolute) discretion to act and (2) conduct outside of that authority.”). The authorization

required the chancellor to interpret federal privacy law. Because it did not restrict how he could

do so—such as by restricting him from applying federal privacy law erroneously—the

chancellor’s “discretion to interpret collateral federal privacy law [was] ‘absolute.’” Id. at 243.

               Here, the University officials’ argue that the Board’s authorities (1) to make

rules to run UT, (2) enhance the university’s public image, and (3) strive for intellectual

excellence must be viewed with Hall’s instructions about officials’ discretion in mind. The

University officials argue that revoking a degree for academic dishonesty serves each of

these three authorities. Because the Board enjoys unrestricted discretion to exercise them, the

Hall-compliant view is that the Board may revoke a degree for academic dishonesty to exercise

these authorities. See 508 S.W.3d at 241–43; see also Goodreau v. Rector & Visitors of Univ. of

Va., 116 F. Supp. 2d 694, 703 (W.D. Va. 2000) (applying Virginia law) (“Because degree

revocation is reasonably necessary to effectuate the Board’s power to confer degrees and to

regulate student discipline, that power must be implied, giving the Board the authority to revoke

a degree for good cause and after due process.”). The judiciary should resist interfering with this

academic decision, see Alcorn, 877 S.W.2d at 397 (“[U]niversity administrators, not judges,

should make academic decisions needed to run a university.” (quoting Clements, 835 F.2d
10
at 1005)); Eiland, 764 S.W.2d at 833 (“[A]cademic evaluations of a student are not readily

adapted to judicial and administrative review.” (citing Horowitz, 435 U.S. at 90)); see also

Mahavongsanan, 529 F.2d at 450 (stating that universities must enjoy “wide latitude and

discretion afforded by the courts to educational institutions in framing their academic degree

requirements” (citing Militana v. University of Miami, 236 So. 2d 162, 164 (Fla. Dist. Ct. App.

3d Dist. 1970) (per curiam))), until some constitutional or statutory limit thwarts it. There are no

such limits in Education Code sections 51.352(a)(2), 51.354(6), or 65.31(a) or (c). Viewing

those statutes through Hall’s prism, and with the guidance afforded by Alcorn and Eiland and the

“academic decisions” body of law, I conclude that the Board enjoys the statutory authority to

revoke a degree for academic dishonesty.


                                                  B.

               Specific statutes aside, the majority opinion assumes that state universities are

mere state agencies for all purposes. They are not. See, e.g., Tex. Gov’t Code § 2001.003(7)(E)

(no “institution of higher education” is a “state agency” under the Texas Administrative

Procedure Act). They are unique entities with corresponding authorities inherent in their status

as a university.

               Even S.O. argues that UT is no mere state agency. She tells us that “UT is Not a

Statutorily Defined ‘State Agency,’” arguing that the Texas Administrative Procedure Act does

not treat universities like it treats state agencies. The same topic arose before the trial court:


       The Court: Isn’t there a . . . case that provides that [the court] can’t grant attorney
       fees against . . . a state agency on a declaratory judgment claim?




                                                  11
       [S.O.’s counsel]: Um, they are not a state agency, though, under the APA
       so . . . I’m not familiar with the case you’re referring to, Your Honor. I can look
       into that further if you want.”


Longstanding Texas law shows that a university enjoys authorities inherent in its status as a

university, for three reasons.


                                                  1.

               First and most notably, this Court has recognized universities’ inherent

authorities. In Morris v. Nowotny, a former student sued UT for barring him from readmission to

the university and from the campus. 323 S.W.2d 301, 302, 304–05, 308 (Tex. App.—Austin

1959, writ ref’d n.r.e.). This Court examined whether UT could bar the student’s readmission,

including from the campus premises, and located UT’s relevant authority either by implication

from the UT statute’s “management and government of the University” or in the university’s

inherent authority:


       The government of the University of Texas is vested in a Board of Regents
       with authority to “enact such by-laws, rules and regulations as may be necessary
       for the successful management and government of the University.” We are not
       advised as to the nature of rules and regulations, if any, adopted under the
       authority of these statutes but without such knowledge it is our opinion that the
       above statutes imply the power and if they do not so imply then that the power is
       inherent in University officials to maintain proper order and decorum on the
       premises of the University and to exclude therefrom those who are detrimental to
       its well-being.
Id. (internal citation omitted) (quoting predecessor statute to Tex. Educ. Code § 65.31); see also

Esteban v. Central Mo. State Coll., 415 F.2d 1077, 1089 (8th Cir. 1969) (“We . . . hold that a

college has the inherent power to promulgate rules and regulations; that it has the inherent power

properly to discipline; that it has power appropriately to protect itself and its property; that it may


                                                  12
expect that its students adhere to generally accepted standards of conduct; that, as to these,

flexibility and elbow room are to be preferred over specificity; that procedural due process must

be afforded . . . ; and that the courts should interfere only where there is a clear case of

constitutional infringement.”); Waliga v. Board of Trs. of Kent State Univ., 488 N.E.2d 850,

852–53 (Ohio 1986) (reviewing university’s “inherent” authority to revoke degrees and noting

that courts refuse to interfere with “fundamental university functions”).


                                                 2.

               Next, Texas law has recognized inherent university authority in private

universities, which, unlike state universities, do not exist or enjoy authority because of statutes.

For example, the Second Court of Appeals affirmed a take-nothing summary judgment rendered

against a Texas Christian University (TCU) student who sued TCU officials for negligence

for alleged abuse and mistreatment at the nursing school. Guinn v. Texas Christian Univ.,

818 S.W.2d 930, 931 (Tex. App.—Fort Worth 1991, writ denied). The court concluded that

the student had alleged no “recognized cause of action against an educational institution.” Id.

at 933–34 (emphasis added). It reached this conclusion by recognizing in TCU the familiar

“academic decision” authorities that state universities enjoy. The court declined “to intrude into

a university’s educational process, and to meddle in its student evaluation procedures and

decision-making” because courts “should show great respect for a faculty’s professional

judgment” in what “is genuinely an academic decision” and refuse to “override it unless it is

such a substantial departure from accepted academic norms as to demonstrate that the person or

committee responsible did not actually exercise professional judgment.” Id. (citing Horowitz,




                                                13
435 U.S. at 92). The court then cited Eiland as an example of a court following the “mandate” to

defer to universities’ academic decisions. Id. at 933–34.

               What other source for TCU’s authorities could there be? Not statutes. Not

incorporation documents—we don’t let corporations harm individuals simply because of their

corporate status. As for contract, although private universities’ relationships with their students

ordinarily arise in contract, see, e.g., Eiland, 764 S.W.2d at 838 (“[T]he relationship between a

private school and its student has by definition primarily a contractual basis.”), nothing in Guinn

sets forth the terms of TCU’s contract with the student or applies any such terms. Instead, the

court’s by-now-familiar invocation of “academic decision” authorities, including citing Horowitz

and Eiland, signals that it is something inherent in private and public universities alike—and

not their kaleidoscope of course catalogs—that authorized TCU’s acts. It was its status as a

university. Guinn, 818 S.W.2d at 932–34; see also Mahavongsanan, 529 F.2d at 450 (applying

private-university precedent, Militana, 236 So. 2d at 164, to uphold public university’s “wide

latitude and discretion afforded by the courts to educational institutions in framing their

academic degree requirements”).


                                                 3.

               The Legislature adheres to the inherent-authority view of universities. See, e.g.,

Tex. Educ. Code § 51.352(a) (“It is the policy of this state that the governing boards of

institutions of higher education . . . shall exercise the traditional and time-honored role for such

boards as their role has evolved in the United States and shall constitute the keystone of

the governance structure.”). The majority opinion’s contrary view, limiting what Texas state




                                                14
universities may do to the bare nouns and verbs in their authorizing statutes, will have significant

harmful ripple effects on the Legislature’s structuring of the state’s public universities.

               For example, all agree that UT may grant degrees, but we might differ on

why. The majority opinion apparently would locate that authority only in the words of

Section 65.31(b), which authorizes the Board to award all “degrees as are customarily offered in

outstanding American universities.” We know this because of the reasoning by which the

opinion rejects the University officials’ revocation argument from the same statute. Cf. ante at

12–13. That is, while the University officials say that revoking a degree for academic dishonesty

is necessary to accomplish the award of degrees, the majority opinion rejects this argument by

saying that the grant of authority to award degrees is not “defeated absent an attendant authority

to revoke the degree at a later date.” Ante at 12–13. If the specific nouns and verbs are not in the

statute, the majority opinion holds, then the university apparently cannot do it, unless its absence

would defeat an express authorization.

               What of other universities’ authority to grant degrees? A university’s express

authorizations are not “defeated” if the university cannot grant degrees, for Texas state

universities may offer non-degree-granting academic programs. See, e.g., Tex. Educ. Code

§§ 51.338(a), 51.340(a), 65.31(f), 130.0034(b), 135.52(c). Under the majority opinion’s view

then, a Texas state university may grant degrees only if a statute expressly allows it to.

               These state universities enjoy no express statutory authorization to grant degrees:


       ▪   Texas A&M University, see id. §§ 85.01–.71, 86.01–.82;

       ▪   Midwestern State University, see id. §§ 103.01–.11;

       ▪   Texas Southern University, see id. §§ 106.01–.55; and



                                                 15
       ▪   Texas Tech University, see id. §§ 109.001–.170.3


The degrees of hundreds of thousands of Aggies, Mustangs, Tigers, and Red Raiders are in

danger because the majority opinion views university authority as limited virtually to express

statutory language alone.

              We must assume that the Legislature does not create absurdities. See City of

Rockwall v. Hughes, 246 S.W.3d 621, 625–26 (Tex. 2008) (prohibiting statutory interpretations

that “lead[] to absurd results”); Texans Uniting for Reform & Freedom v. Saenz, 319 S.W.3d
914, 923 (Tex. App.—Austin 2010, pet. denied) (same). When it gave some universities an

express statutory authority to grant degrees but did not give Texas A&M, Midwestern State,

Texas Southern, and Texas Tech the same express authority, did it intend that those universities

may not grant degrees? No. Those universities inherently may grant degrees.

              Universities also inherently may revoke degrees for academic dishonesty.

Inherent authority—not states’ differing statutory-interpretation schemes—is the import of the

precedents stemming from the Supreme Court of Ohio’s Waliga. The court in Waliga provided

two justifications, both of which apply to UT, for universities’ “self-evident . . . inherent

authority to revoke an improperly awarded degree.” 488 N.E.2d at 852. First was a justification

about “undermin[ing] public confidence in the integrity of degrees, call[ing] academic standards

into question, and harm[ing] those who rely on the certification which the degree represents”

because the degree is a university’s ongoing representation to the world. Id. Second, English

universities, precursors to America’s, have enjoyed inherent power to revoke degrees since at

least 1723. Id. (citing and quoting R v. University of Cambridge (1723) 8 Mod. Rep. (Select

       3
         Compare to Angelo State University, part of the same university system, which does
enjoy an express statutory authorization to grant degrees. Tex. Educ. Code §§ 109A.001–.002.

                                              16
Cases) 148 (K.B.)). “The English common law provides precedential rules of decision in Ohio

and other states.” Id. Texas is one of them. See Tex. Civ. Prac. & Rem. Code § 5.001(a); Bush

v. Lone Oak Club, LLC, 601 S.W.3d 639, 647–48 (Tex. 2020).

               Courts outside Ohio have relied on Waliga to support degree revocation, or credit

revocation, under the law of


       ▪   Maryland, see Doe v. Salisbury University, 107 F. Supp. 3d 481, 492–93
           (D. Md. 2015);

       ▪   New Mexico, see Hand v. Matchett, 957 F.2d 791, 794–95 (10th Cir. 1992);

       ▪   North Dakota, see Brown v. State ex rel. State Board of Higher Education,
           711 N.W.2d 194, 198 (N.D. 2006);

       ▪   Tennessee, see Faulkner v. University of Tennessee, No. 01-A-01-9405-
           CH00237, 1994 WL 642765, at *5–6 (Tenn. Ct. App. Nov. 16, 1994);4

       ▪   Vermont, see Merrow v. Goldberg, 672 F. Supp. 766, 771–74 (D. Vt. 1987);
           and

       ▪   Virginia, see Goodreau, 116 F. Supp. 2d at 703.


Texas’s state universities are no less heirs of England’s than our sister states’ universities are.

This might be why the Supreme Court in Foley and the Seventh Court in Cornette surveyed other

jurisdictions’ decisions, just like the University officials ask us to do here. See Foley, 55 S.W.2d

at 809–10; Cornette, 408 S.W.2d at 941 & n.6. When our Legislature creates a university, it

creates an entity that inherently may grant degrees and revoke them for academic dishonesty.




       4
         Tennessee, unlike Texas, appears to subject its universities to its state
administrative-procedure act. Compare Faulkner v. University of Tenn., No. 01-A-01-9405-
CH00237, 1994 WL 642765, at *1 (Tenn. Ct. App. Nov. 16, 1994), with Tex. Gov’t Code
§ 2001.003(7)(E).

                                                17
                                     II.       JUSTICIABILITY

                In their first issue, the University officials contend that the trial court “incorrectly

denied [their] Second Plea to the Jurisdiction after this Court correctly held that the issue

decided by the trial court is not yet justiciable because revocation has not occurred.” Sustaining

this issue, they say, should lead this Court to render judgment “that the issue of whether [the

University officials] have authority to revoke a degree is not justiciable.” The University

officials argue that it is not justiciable because (1) it is not ripe, under applicable authorities, and

(2) S.O. lacks standing to challenge a degree revocation that has not occurred and might not

occur, under other applicable authorities.

                To support those arguments, the University officials rely not only on the parties’

2017 appeal, S.O. v. Fenves, No. 03-16-00726-CV, 2017 WL 2628072 (Tex. App.—Austin

June 15, 2017, no pet.) (mem. op.) [hereinafter “S.O. 2017”], but also on other decisions from

this Court and from the Supreme Court of Texas. Standing made up no part of this Court’s

opinion in S.O. 2017. See generally 2017 WL 2628072.

                Yet the majority opinion confines its analysis under the University officials’

first issue to S.O. 2017 and its statements on ripeness alone, declining to address standing. See

ante at 15–18. S.O. 2017 and ripeness alone are not the University officials’ only justiciability

arguments under their first issue.         The majority opinion thus declines to analyze fully the

University officials’ first issue. See Tex. R. App. P. 38.1(f) (“The statement of an issue or point

will be treated as covering every subsidiary question that is fairly included.”), 47.1 (requiring

that opinions “address[] every issue raised and necessary to final disposition of the appeal”);

Heckman v. Williamson Cnty., 369 S.W.3d 137, 152 (Tex. 2012) (“[T]he court must analyze the

standing of each individual plaintiff to bring each individual claim he or she alleges when that

                                                   18
issue is before the court.”); Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849, 850 (Tex. 2000)

(“Because standing and ripeness are components of subject matter jurisdiction, the court of

appeals erred in failing to consider [party]’s jurisdictional challenge.”).


                                                  A.

               As to ripeness, the University officials argue that S.O.’s authority-to-revoke

claims are not ripe because “[a] declaration regarding authority to revoke a degree is the precise

example of ‘uncertain or contingent future events that may not occur as anticipated or may not

occur at all,’” quoting Waco Independent School District, 22 S.W.3d at 852. They continue their

argument by relying on two more decisions from the Supreme Court of Texas:


       Texas courts “do not give advice or decide cases upon speculative, hypothetical or
       contingent situations.” Camarena v. Texas Employment Comm’n, 754 S.W.2d 149,
       151 (Tex. 1988). Because revocation of S.O.’s degree is speculative and contingent
       on multiple factors, the . . . declaration that State Appellants lack authority to
       revoke a degree is an improper advisory opinion. Patterson v. Planned
       Parenthood of Houston & Se. Texas, Inc., 971 S.W.2d 439, 443 (Tex. 1998)
       (“The courts of this state are not empowered to give advisory opinions.”).


I agree with the University officials. In their second plea to the jurisdiction, they confirmed that

the outcome of any future academic proceeding against S.O. is simply uncertain. They attached

to the plea evidence of notice to S.O. that she might be subject to a proceeding and unspecified

“disciplinary sanction[s]” and of the rules that would apply in the proceeding, which allow for

several possible sanctions besides revocation, including a “written warning,” “withholding of

grades [or] official transcript,” and others “as deemed appropriate under the circumstances.” In

response to the plea, S.O. confirmed that there are no disputed facts and that the trial court could

rule on justiciability as a matter of law by asking the trial court to read her motion for summary

judgment, which disclaimed any fact dispute.

                                                  19
               It is thus factually undisputed that the University officials might simply impose a

lesser sanction or even conclude that she has violated no academic rule at all. See University of

Tex. v. Poindexter, 306 S.W.3d 798, 806 (Tex. App.—Austin 2009, no pet.) (“If . . . the facts

relevant to jurisdiction are undisputed, the court should make the jurisdictional determination

as a matter of law based solely on those undisputed facts.”). Under our Supreme Court’s

precedents, that makes S.O.’s authority-to-revoke claims unripe: we cannot yet know whether

her degree will be revoked. See Waco Indep. Sch. Dist., 22 S.W.3d at 851–53 (holding that

constitutional challenge to school district’s student-retention policy was unripe because “no

student . . . had been retained or given notice of retention under the challenged policy because

the [standardized] test results were not yet available. . . . Thus, at the time this suit was filed, the

alleged harm to the students caused by retention was still contingent on uncertain future events,

i.e., the students’ performance on the standardized tests and, if necessary, in WISD’s remediation

program”); Patterson, 971 S.W.2d at 444 (vacating trial court’s judgment and dismissing as

unripe suit that sought to enjoin State from enforcing state legislative rider that could endanger

federal funding because State’s enforcement hinged on its plan to enforce rider in way that

would comply with federal law, thus preserving federal funding, and Court “simply d[id]

not know what the federal government will do if the state carries out its plan”); Camarena,
754 S.W.2d at 151 (vacating injunction that prohibited Employment Commission from “denying,

prejudicing, or detrimentally affecting” unemployment benefits for farm workers under newly

enacted legislation because Commission “had not attempted to deny, prejudice or detrimentally

affect the benefits conferred by [the legislation],” making suit unripe because it sought to redress

“a hypothetical situation which might or might not arise at a later date”); see also Texas Educ.

Agency v. Academy of Careers & Techs., Inc., 499 S.W.3d 130, 136–37 (Tex. App.—Austin

                                                  20
2016, no pet.) (holding that suit challenging future taking of property, which allegedly would

flow from future revocation of school charter, was unripe because charter had not yet been

revoked); cf. City of El Paso v. Caples Land Co., 408 S.W.3d 26, 33 (Tex. App.—El Paso 2013,

pet. denied) (holding that building owner’s challenge to city’s remediation request was ripe

because city had “warned [building owner] that noncompliance would result in the property’s

certificate of occupancy being revoked” (emphasis added)).


                                                B.

               As for standing, I note first that standing and ripeness are different: “‘[r]ipeness,

like standing, is a threshold issue that implicates subject matter jurisdiction, and like standing,

emphasizes the need for a concrete injury for a justiciable claim to be presented.’ While

standing focuses on the issue of who may bring an action, ripeness focuses on when that action

may be brought.” Waco Indep. Sch. Dist., 22 S.W.3d at 851 (quoting Patterson, 971 S.W.2d

at 442). “[I]f a plaintiff lacks standing to assert one of his claims, the court lacks jurisdiction

over that claim and must dismiss it. . . . [T]he court must analyze the standing of each individual

plaintiff to bring each individual claim he or she alleges when that issue is before the court.”

Heckman, 369 S.W.3d at 150, 152. “[A] plaintiff who has been subject to injurious conduct of

one kind [does not] possess by virtue of that injury the necessary stake in litigating conduct of

another kind, although similar, to which he has not been subject.” Id. at 153 (quoting Lewis v.

Casey, 518 U.S. 343, 358 n.6 (1996)).

               For a plaintiff to have standing to bring a particular claim, the plaintiff must clear

three hurdles: (1) the plaintiff must have been personally injured, (2) the alleged injury must be

“fairly traceable” to the defendant’s conduct, and (3) the alleged injury must be “likely to be



                                                21
redressed by the requested relief.” Id. at 155. Under the first hurdle, the injury “must be

concrete and particularized, actual or imminent, not hypothetical.” Id.

               S.O. pleaded for eight declarations and other injunctive relief. The trial court

awarded her only declaratory relief on only one claim, declaring that the University officials lack

express or implied authority to revoke her degree.

               The University officials argue that these declarations redress only a speculative

injury: the possible revocation of S.O.’s degree, which might not result from any future academic

proceeding. The evidence attached to the University officials’ plea showed that revoking her

degree is not a certainty in the not-yet-conducted proceeding, and her response to the plea

disclaimed any fact dispute. Even if a proceeding to consider an academic sanction against S.O.

might be imminent, the revocation of her degree is not. I thus conclude that she lacked the

required injury to support standing to seek the authority-to-revoke declarations. See Heckman,
369 S.W.3d at 160 (holding that plaintiff lacked required injury for standing to bring claim that

county and officials deprived him of constitutional right to open courts in criminal prosecution

against him because plaintiff “has not alleged that he, personally, was suffering from a

deprivation of his right to open-court proceedings at the time he filed suit, or that he faced an

imminent deprivation of this right”).


                                                C.

               Neither of these conclusions depends on S.O. 2017. As to S.O. 2017, I agree with

the majority opinion’s rejection of the University officials’ position that S.O. 2017 affirmatively

held that whether the University officials may revoke S.O.’s degree is not justiciable. As

S.O. 2017 recognized, S.O. pleaded two kinds of claims—one about whether the University



                                                22
officials may revoke her degree and another about whether they may hold an academic

proceeding against her. See 2017 WL 2628072, at *3 (“[S.O.] alleges that the University does not

itself have the authority to divest one of its graduates of a conferred degree through its internal

disciplinary proceedings. S.O. complains not simply of the actual revocation of her degree,

should that occur, but the fact that the University has put the status of her degree in question and

is requiring her to defend it in a proceeding that she alleges the University officials are not

authorized to conduct.”). S.O. 2017 addressed only the claims about holding a proceeding; it

reserved decision on the authority-to-revoke claims, reaching no holding about them:


          The nature of the controversy, therefore, is whether the University officials’ act
          of conducting a disciplinary proceeding to consider revoking S.O.’s degree is
          ultra vires, regardless of its outcome. . . . Once the University officials have
          conducted the hearing, S.O. may no longer have a claim for prospective relief to
          enjoin the hearing.
Id. at *3–4 (emphases added). The trial court denied relief on all but the authority-to-revoke

claims.

                 I part with the majority opinion because it takes a further step, reading S.O. 2017

as affirmatively supporting S.O.’s position that her authority-to-revoke claims are ripe. The

majority opinion says about S.O. 2017:


          In sum, this Court reversed and remanded the case to the trial court precisely
          because the trial court erred when it determined that it did not have subject matter
          jurisdiction over S.O.’s ultra vires claim prior to the time that the University
          officials actually revoked her degree. Footnote four of the Court’s opinion, on
          which the University officials rely, does not state or imply that S.O.’s ultra vires
          claims are not justiciable until the University has revoked her degree.




                                                  23
Ante at 18. The majority opinion then further characterizes its view of S.O. 2017’s footnote four

and its effect on the University officials’ ripeness arguments5 and then overrules the University

officials’ first issue without an analysis under the University officials’ other cited authorities,

including Waco Independent School District, Patterson, Camarena, and Heckman. See ante at

18. This ignores S.O. 2017’s express limits. S.O. 2017 addressed only “whether the University

officials’ act of conducting a disciplinary proceeding to consider revoking S.O.’s degree is ultra

vires, regardless of its outcome.” 2017 WL 2628072, at *3. It made no decision one way or the

other about the justiciability of a challenge to the University officials’ authority to revoke a

degree. S.O. 2017, then, is not enough support on its own for overruling the University officials’

first issue. When analyzing that issue under the Supreme Court of Texas’s ripeness and standing



       5
          I also disagree with the majority opinion’s characterization of S.O. 2017’s footnote
four, even if footnote four does not resolve the University officials’ first issue. S.O. 2017
distinguished S.O.’s claims about the authority to revoke her degree from her claims about the
authority to hold an academic proceeding regardless of revocation: “The nature of the
controversy, therefore, is whether the University officials’ act of conducting a disciplinary
proceeding to consider revoking S.O.’s degree is ultra vires, regardless of its outcome.”
No. 03-16-00726-CV, 2017 WL 2628072, at *3 (Tex. App.—Austin June 15, 2017, no pet.)
(mem. op.). Given this distinction, footnote four is referring to the authority-to-revoke claims’
not being ripe and not the hearing claims’ ripeness:


       S.O. complains not simply of the actual revocation of her degree, should that
       occur,4 but the fact that the University has put the status of her degree in question
       and is requiring her to defend it in a proceeding that she alleges the University
       officials are not authorized to conduct.

        ....
               4
                 To the extent S.O.’s pleadings complain of or seek a declaration
       regarding the actual revocation of her degree, an event that has not occurred, that
       claim is not ripe.
Id. at *3 & n.4.

                                                24
precedents, as I have above, I conclude that S.O.’s authority-to-revoke claims are not yet

justiciable. I would sustain the University officials’ first issue.


                                          CONCLUSION

               S.O. pleaded several claims for relief, the trial court dismissed all but the

authority-to-revoke claims, and S.O. did not cross-appeal the dismissals. On the merits, the trial

court was incorrect to conclude that the Board may not revoke a degree for academic dishonesty.

Whether implied under the several statutes empowering the Board or inherent in UT’s status as a

university, the Board has the authority to revoke a degree for academic dishonesty.

               On justiciability, because S.O.’s authority-to-revoke claims are not justiciable

either because they are unripe or because she lacks standing to bring them, I would reverse the

trial court’s judgment and render judgment dismissing those claims.

               I respectfully concur in part and dissent in part.



                                               __________________________________________
                                               Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: September 4, 2020




                                                  25